Citation Nr: 0712640	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to service connection for a right elbow 
disorder

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to May 1978 
and February 2003 to June 2003.  Apparently the veteran 
served in the Air Force Reserves from May 1978 to May 2004.  
Personnel records document that the veteran served 4 years, 8 
months, and 13 days of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty for training (ACDUTRA) or for 
disability resulting from injury -but not disease- incurred 
or aggravated during inactive duty training (INACDUTRA). 38 
U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.

The veteran had years of service in the Air Force Reserves, 
but the type of service and his dates of service, including 
any active duty for training or inactive duty training, has 
not been verified.  Further, the veteran apparently also 
worked as a civilian employee of the Air Force.  

Indeed, a VA examiner incorrectly noted that the veteran had 
had over 29 years of Air Force service and attributed all of 
his current disability on his period of service.  The RO 
correctly pointed out the VA examiner's mistake; however, 
another examination was not ordered.  

Once the veteran's periods of active duty have been verified, 
the veteran should be rescheduled for VA examinations in 
order to determine the etiologies of his current bilateral 
knee, bilateral shoulder, right wrist, right elbow, hearing 
loss, tinnitus, and skin disorders.  A remand is necessary in 
order to secure an opinion as to the etiology of these 
disorders and whether it is at least as likely as not that 
they began during a period of active duty or were caused or 
worsened by active duty and/or a service-connected 
disability.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all actions 
necessary to verify the veteran's dates of 
active duty for training and inactive duty 
training.  His entire service personnel 
file should be associated with the claims 
folder.  

2.  The RO should then arrange for the 
veteran to be examined by the appropriate 
specialists to determine the nature and 
likely etiology of his current bilateral 
knee, bilateral shoulder, right wrist, 
right elbow, hearing loss, tinnitus, and 
skin disorders.  The veteran's claims file 
must be provided to the examiner for review 
in conjunction with the examination.  The 
examiner should be advised of the veteran's 
periods of active duty and certified 
periods of ACDUTRA, as well as of the 
nature of the veteran's duties on ACDUTRA.  
Specifically, the examiner should opine 
whether it is at least as likely as not 
that any of the aforementioned disorders 
were incurred during or aggravated by a 
period of active service or ACDUTRA.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that any of the veteran's current disorders 
were caused or worsened by his service-
connected disabilities, to include 
degenerative disc disease of the lumbar 
spine, major depressive disorder, and 
headaches with nausea.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The case 
should then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



